DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	This application contains claims directed to the following patentably distinct species:
- Species I: Figures 1a and 2-5;
- Species II: Figures 6-9 and 29-35;
- Species III: Figures 10-14;
- Species IV: Figures 15-17;
- Species V: Figures 18-19;
- Species VI: Figures 20-21;
- Species VII: Figures 22; and
- Species VIII: Figures 23-28;
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, Species I includes a locking fixing element that is ring-shaped, while the locking fixing element of Species II is a shaped sheet metal part, Species III discloses that the locking fixing element is a shaped wire part that has a U-shaped locking meshing area that is adjoined to the inner housing via holding sections, Species IV discloses a locking fixing element that is a shaped wire part fixed in two holding sections of the holding area by two holding elements (provided as shaped sheet metal parts) at the inner housing, Species V discloses an alternative embodiment of the holding element provided as a shaped sheet metal part, Species VI discloses a locking fixing element provided as a shaped wire part with a U-shaped configuration wherein the end legs of the U-shape are positioned such that they are located adjacent to one another, Species VII discloses a locking fixing element provided as a shaped wire part with a holding section bent in an approximately S-shaped form, and Species VIII discloses locking fixing elements provided as shaped wire parts that are shaped such that end legs are located next to one another and are firmly connected to one another by connection in substance. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-4 and 27-29 are generic (Figures 1 and 1b-1d) show the generic exhaust gas treatment device and alterative configurations of an outer housing of an exhaust gas treatment assembly unit).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/               Examiner, Art Unit 3746                                                                                                                                                                                         
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746